Exhibit 10.1

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”), dated December 28, 2017, is by
and among SandRidge Energy, Inc., a Delaware corporation (“SandRidge”), Brook
Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of
SandRidge (“Merger Sub”), and Bonanza Creek Energy, Inc., a Delaware corporation
(“Bonanza Creek” and, together with SandRidge and Merger Sub, the
“Parties”). Capitalized terms used but not defined herein have the respective
meanings given to them in the Merger Agreement (as defined below).

WHEREAS, the Parties entered into that certain Agreement and Plan of Merger,
dated as of November 13, 2017 (the “Merger Agreement”); and

WHEREAS, the respective boards of directors of the Parties have determined that
it is in the best interest of their respective companies and stockholders to
terminate the Merger Agreement;

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties agree as follows:

1.    Termination. Pursuant to Section 8.1(a) of the Merger Agreement, the
Parties hereby agree that the Merger Agreement, including all schedules and
exhibits thereto, and any ancillary agreements contemplated thereby or entered
pursuant to (collectively, the “Transaction Documents”), are hereby terminated
effective immediately as of the date hereof (the “Termination Time”) and,
notwithstanding anything to the contrary in the Transaction Documents, including
Section 8.3 of the Merger Agreement (provided that Section 6.8(b) of the Merger
Agreement shall remain in full force and effect in accordance with its terms),
the Transaction Documents are terminated in their entirety and shall be of no
further force or effect whatsoever (the “Termination”).

2.    Expense Reimbursement. SandRidge agrees to pay Bonanza Creek an amount
equal to $3,730,888 concurrently with the execution of this Agreement, by wire
transfer of immediately available funds to the account designated in writing by
Bonanza Creek as specified on Exhibit A hereto.

3.    Mutual Release; Disclaimer of Liability. Each of SandRidge, Merger Sub and
Bonanza Creek, each on behalf of itself and each of its respective successors,
Subsidiaries, Affiliates, assignees, officers, directors, employees,
Representatives, agents, attorneys, auditors, stockholders and advisors and the
heirs, successors and assigns of each of them (the “Releasors”), does, to the
fullest extent permitted by Law, hereby fully release, forever discharge and
covenant not to sue any other Party, any of their respective successors,
Subsidiaries, Affiliates, assignees, officers, directors, employees,
Representatives, agents, attorneys, auditors, stockholders and advisors and the
heirs, successors and assigns of each of them (collectively the “Releasees”),
from and with respect to any and all liability, claims, rights, actions, causes
of action, suits, liens, obligations, accounts, debts, demands, agreements,
promises, liabilities, controversies, costs, charges, damages, expenses and fees
(including attorney’s, financial advisor’s or other fees) (“Claims”), howsoever
arising, whether based on any Law or right of action, known or unknown,



--------------------------------------------------------------------------------

mature or unmatured, contingent or fixed, liquidated or unliquidated, accrued or
unaccrued, which Releasors, or any of them, ever had or now have or can have or
shall or may hereafter have against the Releasees, or any of them, in connection
with, arising out of or related to the Transaction Documents or the transactions
contemplated therein or thereby. The release contemplated by this Section 3 is
intended to be as broad as permitted by Law and is intended to, and does,
extinguish all Claims of any kind whatsoever, whether in Law or equity or
otherwise, that are based on or relate to facts, conditions, actions or
omissions (known or unknown) that have existed or occurred at any time to and
including the Termination Time. Each of the Releasors hereby expressly waives to
the fullest extent permitted by Law the provisions, rights and benefits of
California Civil Code section 1542 (or any similar Law), which provides: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” Nothing in this Section 3 shall (i) apply to any action by any
Party to enforce the rights and obligations imposed pursuant to this Agreement
or (ii) constitute a release by any Party for any Claim arising under this
Agreement.

4.    Representations and Warranties. Each Party represents and warrants to the
other that: (i) such Party has all requisite corporate power and authority to
enter into this Agreement and to take the actions contemplated hereby; (ii) the
execution and delivery of this Agreement and the actions contemplated hereby
have been duly authorized by all necessary corporate or other action on the part
of such Party; and (iii) this Agreement has been duly and validly executed and
delivered by such Party and, assuming the due authorization, execution and
delivery of this Agreement by the other Parties hereto, constitutes a legal,
valid and binding obligation of such Party enforceable against such Party in
accordance with its terms, except as that enforceability may be (i) limited by
any applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws affecting the enforcement of creditors’ rights
generally and (ii) subject to principles governing the availability of equitable
remedies (regardless of whether that enforceability is considered in a
proceeding in equity or at law).

5.    Further Assurances. Each Party shall, and shall cause its Subsidiaries and
Affiliates to, cooperate with each other in the taking of all actions necessary,
proper or advisable under this Agreement and applicable Laws to effectuate the
Termination.

6.    Third-Party Beneficiaries. Except for the provisions of Section 3, with
respect to which each Releasee is an expressly intended third-party beneficiary
thereof, this Agreement is not intended to (and does not) confer on any Person
other than the Parties any rights or remedies or impose on any Person other than
the Parties any obligations.

7.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all other
prior agreements and understandings, both written and oral, between the Parties
or any of them with respect to the subject matter hereof.

8.    Amendments. Any amendment, modification or waiver of any provision of this
Agreement, or any consent to departure from the terms of this Agreement, shall
not be binding unless in writing and signed by the Party or Parties against whom
such amendment, modification, waiver or consent is sought to be enforced.



--------------------------------------------------------------------------------

9.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to
conflicts of laws principles that would result in the application of the Law of
any other jurisdiction.

10.    Submission to Jurisdiction; Appointment of Agent for Service of
Process. Each of the Parties hereto (i) consents to submit itself to the
personal jurisdiction of the Court of Chancery of the State of Delaware (the
“Chancery Court”) or, if, but only if, the Chancery Court lacks subject matter
jurisdiction, any federal court located in the State of Delaware with respect to
any dispute arising out of, relating to or in connection with this Agreement or
any of the transactions contemplated by this Agreement, (ii) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and (iii) agrees that it will not bring
any action arising out of, relating to or in connection with this Agreement or
any of the transactions contemplated by this Agreement in any court other than
the courts of the State of Delaware, as described above. Nothing in this
Section 10 shall prevent any Party from bringing an action or proceeding in any
jurisdiction to enforce any judgment of the Chancery Court or any federal court
located in the State of Delaware, as applicable. Each Party to this Agreement
irrevocably consents to service of process inside or outside the territorial
jurisdiction of the courts referred to in this Section 10 in the manner provided
for notices in Section 9.3 of the Merger Agreement.

11.    Waiver of Jury Trial. Each of the Parties hereto waives any right to
trial by jury with respect to any action related to or arising out of this
Agreement or any of the transactions contemplated hereby.

12.     Specific Performance. Each Party agrees that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached. Each Party agrees that, in the event of any breach or threatened
breach by any other Party of any covenant or obligation contained in this
Agreement, the non-breaching Party shall be entitled (in addition to any other
remedy that may be available to it whether in law or equity, including monetary
damages) to (a) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation, and (b) an injunction
restraining such breach or threatened breach.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, SandRidge, Merger Sub and Bonanza Creek have caused this
Agreement to be executed as of the date first written above.

 

SANDRIDGE ENERGY, INC. By:   /s/ James D. Bennett Name:   James D. Bennett
Title:   President and Chief Executive Officer BROOK MERGER SUB, INC. By:   /s/
James D. Bennett Name:   James D. Bennett Title:   President and Chief Executive
Officer BONANZA CREEK ENERGY, INC. By:   /s/ R. Seth Bullock Name:   R. Seth
Bullock Title:   Interim Chief Executive Officer